DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 16/837,191 04/01/2020 PAT 10913761
16/837,191 is a CON of 15/945,221 04/04/2018 PAT 10669298
15/945,221 is a CON of 15/140,045 04/27/2016 PAT 9963478
15/140,045 is a DIV of 14/132,662 12/18/2013 PAT 9598454 
14/132,662 has PRO 61/874,501 09/06/2013
14/132,662 has PRO 61/788,241 03/15/2013
14/132,662 has PRO 61/738,620 12/18/2012

	Claims 113-132 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 113-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,669,298 in view of Janetka (US 2012/0309701 A1, December 6, 2012).  
The ‘298 patent claims the same compounds which are recited in the instant claims, and a composition containing the compounds and a pharmaceutically acceptable carrier, adjuvant, or vehicle.  See claims 1 and 18-20.
The ‘298 patent does not claim that the composition is in the form of an oral dosage form, or treatment of bacterial infection.
Janetka teaches dimannose compounds for treatment of bacterial infections.  See abstract, Background of the invention, and the compound on page 26 and pages 108-111.  Solid dosage forms for oral administration include capsules, tablets, pills, powders, and granules, including those coated with enteric coatings.  Paragraph [0471].  Liquid dosage forms for oral administration include emulsions, solutions, suspensions, syrups, and elixirs.  Paragraph [0473].
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare oral dosage forms of the ‘298 compounds and to use them for treating bacterial infections.  The skilled artisan would have prepared oral dosage forms and used them to treat bacterial infections because the ‘298 compounds are pharmaceuticals, and structurally similar compounds have been used to treat bacterial infections via oral dosage forms.  Like the ‘298 compounds Janetka’s compounds contain two mannose moieties linked together by a linker which contains an aromatic ring.  Compounds which are structurally similar are expected to have similar properties, so the skilled artisan would use the ‘298 compounds for the same purposes as taught by Janetka.

Claims 113-117 and 122-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,963,478 in view of Janetka (US 2012/0309701 A1, December 6, 2012).  
	The ‘478 patent claims treatment of a bacterial infection using compounds which anticipate the genus of current claim 113 and are some of the same compounds recited in current claim 124, including compound 202 which is recited in current claim 127.  See ‘478 claims 1, 9, 14, and 28.
	The ‘478 patent does not claim administration of an oral dosage form.
Janetka teaches dimannose compounds for treatment of bacterial infections.  See abstract, Background of the invention, and the compound on page 26 and pages 108-111.  Solid dosage forms for oral administration include capsules, tablets, pills, powders, and granules, including those coated with enteric coatings.  Paragraph [0471].  Liquid dosage forms for oral administration include emulsions, solutions, suspensions, syrups, and elixirs.  Paragraph [0473].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare oral dosage forms of the ‘478 compounds and to use them for treating bacterial infections.  The skilled artisan would have prepared oral dosage forms and used them to treat bacterial infections because the ‘478 compounds are used for treating bacterial infections, and structurally similar compounds have been used to treat bacterial infections via oral dosage forms.  Like the ‘478 compounds, Janetka’s compounds contain two mannose moieties linked together by a linker which contains an aromatic ring.  Compounds which are structurally similar are expected to have similar properties, so the skilled artisan would use the ‘478 compounds in the same way as taught by Janetka.
Claims 113-117 and 122-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,598,454 in view of Janetka (US 2012/0309701 A1, December 6, 2012).  
	The ‘454 patent claims compounds which anticipate the genus of current claim 113 and are some of the same compounds recited in current claim 124, including compound 202 which is recited in current claim 127.  See ‘454 claims 13 and 16.  Compositions containing the compound and a pharmaceutically acceptable carrier, adjuvant, or vehicle are claimed (claims 14-15).
	The ‘454 patent does not claim administration of an oral dosage form.
Janetka teaches dimannose compounds for treatment of bacterial infections.  See abstract, Background of the invention, and the compound on page 26 and pages 108-111.  Solid dosage forms for oral administration include capsules, tablets, pills, powders, and granules, including those coated with enteric coatings.  Paragraph [0471].  Liquid dosage forms for oral administration include emulsions, solutions, suspensions, syrups, and elixirs.  Paragraph [0473].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare oral dosage forms of the ‘454 compounds and to use them for treating bacterial infections.  The skilled artisan would have prepared oral dosage forms and used them to treat bacterial infections because structurally similar compounds have been used to treat bacterial infections via oral dosage forms.  Like the ‘454 compounds, Janetka’s compounds contain two mannose moieties linked together by a linker which contains an aromatic ring.  Compounds which are structurally similar are expected to have similar properties, so the skilled artisan would use the ‘454 compounds in the same way as taught by Janetka.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623